Citation Nr: 1502843	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-33 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial, compensable rating for temporomandibular joint dysfunction (TMJ) prior to May 24, 2011, and a rating in excess of 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to May 1990, November 1990 to May 1991, and from October 1991 to May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In an October 2010 rating decision, the RO denied service connection for PTSD.  In a May 2012 rating decision, the RO granted service connection for TMJ, with a noncompensable rating effective July 3, 2008, and a 20 percent disability rating, effective from May 24, 2011.  

The Board notes that the Veteran has claimed entitlement to service connection for PTSD.  Construing the claim liberally, however, the Board finds that it should be characterized as one for service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  The issue is thus restated on the title page of this decision.

In October 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are either duplicative or are irrelevant to the issues on appeal, other than a December 2014 VA examination relevant to the TMJ claim.  However, as the Board is remanding this matter for additional development, to include consideration of that evidence by the Agency of Original Jurisdiction (AOJ), the Veteran is not prejudiced by its review of such evidence.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected TMJ is more severe than indicated by the noncompensable disability rating he had prior to May 24, 2011, and the 20 percent disability rating thereafter.  He further contends that he has PTSD from hearing about a soldier who died, in March 1991, due to a fire extinguisher going off within a tank, at Ft. Irwin, California.  

As to the claim for an increased rating for TMJ, in December 2014, the Veteran underwent a VA examination relevant to this matter, as documented in his electronic claims files.  However, the AOJ has not considered the findings of this examination.  The Board finds that the claim must be remanded for AOJ consideration of this evidence.  If the claim is not fully granted, the issuance of a supplemental statement of the case is required.  See 38 C.F.R. § 19.31 (the AOJ is required to issue a supplemental statement of the case if it receives additional pertinent evidence after a statement of the case and before the case is certified to the Board).  

In regards to the psychiatric disorder claim, the Veteran's VA medical records document numerous diagnoses, including PTSD and a panic disorder without agoraphobia (January 15, 2009) and dysthymic disorder (November 4, 2008).  The Veteran contends that his PTSD developed due to hearing about the death of a soldier from a fire extinguisher going off in a tank.  

Although the Veteran has provided statements regarding his claimed stressor, the AOJ found that it had insufficient information to forward to the Joint Services Records Research Center (JSRCC).  The Board notes, however, that the Veteran provided specific information regarding the incident, including the date (March 14, 1991) and location it occurred (Ft. Irwin, California), and the possible brigades involved (the 48th Infantry Brigade or 151st Brigade Army National Guard).  Given such information, the Board finds that additional effort should be made to attempt to verify the Veteran's claims.

Additionally, given the Veteran's diagnosed psychiatric disorders, and the Veteran's statements as to etiology, the Board finds that a remand is necessary to afford the Veteran a VA examination with etiological opinion in order to adjudicate his claim. VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to the examination, all outstanding VA medical records should be associated with the claims file, including those from the Columbia and Salisbury VA medical centers.  

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should obtain any unassociated VA treatment records from the Columbia and Salisbury VA medical centers.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should attempt to verify the Veteran's claimed stressor, based on the evidence of record, which includes a report of the death of a soldier with the 48th Infantry Brigade or 151st Brigade Army National Guard, due to a fire extinguisher going off in a tank, on March 14, 1991, at Ft. Irwin, California.    

3.   Upon completion of the above, the AOJ should schedule the Veteran for an appropriate psychiatric examination by a psychiatrist or psychologist to identify the precise nature of any and all psychiatric disorders that the Veteran may have, and to determine whether any diagnosed disorder(s) is/are related to service. 

Based on examination findings, as well as a review of the claims file, including treatment records, private medical records, the Veteran's statements and a complete copy of this REMAND, the examiner is requested to render opinions as to the following:

(a)  Does the Veteran currently have any psychiatric disorder(s)?  If so, what psychiatric disorder(s) does he have under DSM-IV standards?  

To the extent possible, please reconcile any other previously diagnosed psychiatric disorders of record (including, but not limited, to PTSD, a panic disorder, and dysthymic disorder) with your findings.

(b) If a diagnosis of PTSD is made, was that PTSD manifested due to the claimed in-service incident
of a soldier dying when a fire extinguisher went off in a tank or any other stressor reported by the Veteran?   

Do any of the reported stressors rise to the level of a stressor for a diagnosis of PTSD under DSM-IV standards?

(c) If the examiner finds that the Veteran does NOT have PTSD, but rather has a different psychiatric disorder (OR that the Veteran has another psychiatric disorder in addition to his PTSD), did the Veteran's non-PTSD, psychiatric disorder(s):

      (i) have its onset during service;  
(ii) develop due to an incident or event that occurred during service (including the reported PTSD stressor listed above); or
(iii) be characterized as a psychosis that manifested within one year after the Veteran's discharge from service in May 1992?  

A COMPLETE EXPLANATION must be given for EACH opinion and conclusion expressed.  The examiner should specifically consider all relevant medical records and statements of record pertaining to psychiatric problems over the years.  

The opinion should NOT be based solely on absence of treatments.  Symptoms, not treatment, are the essence of any evidence of continuity.  Savage v. Gober, 10 Vet App. 488, 496 (1997).

The examiner is directed to reconcile his or her opinions with any on file that may conflict.

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence - to specifically include all evidence associated with the claims file since the October 2012 statement of the case, including the December 2014 VA examination for TMJ.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




